Russell, J.
The judge of the supefior court refused to sanction a petition for certiorari, but the petition is not incorporated in the bill of exceptions nor attached thereto as an exhibit and identified and verified by the judge of the superior court in the manner required by law. Therefore this court can not undertake to say, and is unable to decide, whether the refusal to sanction the petition was error; and the writ of error must be dismissed. Fleming v. Bainbridge, 84 Ga. 622 (10 S. E. 1098). Writ of error dismissed.